Title: To James Madison from John Gavino, 21 May 1803 (Abstract)
From: Gavino, John
To: Madison, James


21 May 1803, Gibraltar. No. 121. Has received nothing from JM since writing on 5 May, nor has he heard anything of Commodore Morris or any U.S. frigates. Encloses a dispatch from Simpson [not found] and a copy of one from O’Brien dated 20 Apr. Received a letter from Sir Peter Wyk announcing that he had “returnd from seeing the Emperour” and that “his mission has ended to his entire satisfaction.” Adds in a postscript that “a french three Dutch Ships, a frigate and Corvet with five Transports lately passd hence from the East.”
 

   
   RC and enclosure (DNA: RG 59, CD, Gibraltar, vol. 2). RC 1 p.; docketed by Wagner as received 9 Aug. For surviving enclosure, see n. 2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:576.



   
   Gavino enclosed a copy of O’Brien’s 20 Apr. 1803 letter (1 p.), which stated that “if the affairs of the Missisipi is arranged,” the store ship from America should arrive “by the end of May” and “need not waite at Gibraltar for Convoy or the Deys Pass.,” as the knowledge that it carried stores for Algiers would protect it from Barbary corsairs. O’Brien also noted that on 30 Mar. fifteen corsairs were ready to sail from Tunis, supposedly to attack Swedish commerce, and he asked Gavino to notify American ships touching at Gibraltar that nine corsairs had sailed from Algiers on 7 Apr.



   
   A full transcription of this document has been added to the digital edition.

